Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 03/08/2022 is acknowledged.
2.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2022.

 Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 1-9 are objected to because of the following informalities:
A.	In claim 1, line 2, “characterized in that,” should be changed to --wherein--.
B.	In claim 1, line 2, “three way” should be changed to --three-way--.
C.	In claim 1, line 3, “three way” should be changed to --three-way--.
D.	In claim 1, line 5, “three way” should be changed to --three-way--.
E.	In claim 1, line 6, “three way” should be changed to --three-way--.
F.	In claim 1, line 8, “three way” should be changed to --three-way--.
G.	In claim 1, line 9, “three way” should be changed to --three-way--.
H.	In claim 1, line 10, “three way” should be changed to --three-way--.
I.	In claim 1, line 11, “three way” should be changed to --three-way--.
J.	In claim 2, line 1, “characterized in that,” should be changed to --wherein--.
K.	In claim 2, line 2, “three way” should be changed to --three-way--.
L.	In claim 2, line 4, “three way” should be changed to --three-way--.
M.	In claim 3, line 1, “characterized in that,” should be changed to --wherein--.
N.	In claim 3, line 2, “three way” should be changed to --three-way--.
O.	In claim 4, line 1, “characterized in that,” should be changed to --wherein--.
P.	In claim 4, line 2, “three way” should be changed to --three-way--.
Q.	In claim 5, line 1, “characterized in that,” should be changed to --wherein--.
R.	In claim 5, line 2, “three way” should be changed to --three-way--.
S.	In claim 5, line 2, “ft3” should be changed to --ft3--.
T.	In claim 6, line 1, “characterized in that,” should be changed to --wherein--.
U.	In claim 6, line 2, “three way” should be changed to --three-way--.
V.	In claim 7, line 1, “characterized in that,” should be changed to --wherein--.
W.	In claim 8, line 1, “characterized in that,” should be changed to --wherein--.
X.	In claim 9, line 1, “characterized in that,” should be changed to --wherein--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, it would appear that the “a three-way catalyst” and “a base body” are not particularly pointed out in the instant claim, thus renders the claim unclear as to what compounds or materials are intended.
B.	Regarding claim 4, the claim recites “a weight ratio of the lanthanum-modified aluminum oxide, zirconium oxide, cerium dioxide, and ceria-zirconia solid solution is (0-1):(0-0.2):(0-0.2):(0-1)”.  It is unclear as to whether all four carriers recited are combined as one carrier because claim 3 recites “a carrier is one of lanthanum-modified aluminum oxide, zirconium oxide, cerium dioxide, and ceria-zirconia solid solution, or a combination thereof”.  If a combination of the listed carriers is intended, the claim should be amended to particularly point out so.  Also, the ranges of the weight ratio as recited for each of the carriers recited have “0” as a lower range, which means there is no carrier contained in the three-way catalyst.
C.	Regarding claim 9, the claim recites “a content of the active component in the molecular sieve catalyst is 0-5%”.  The lower range contains “0”, which means there no active component contained in the molecular sieve catalyst.

Claim Rejections - 35 USC § 102(a)(2)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3, & 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 10,906,032 B2).
	Zheng et al. ‘032 discloses an exhaust gas treatment system comprising: a stoichiometric gasoline engine; a three-way conversion (TWC) catalyst downstream from the engine, wherein the TWC catalyst is effective to convert carbon monoxide, hydrocarbons and oxides of nitrogen, and wherein the TWC catalyst comprises at least one platinum group metal selected from platinum, palladium and rhodium; and a second catalyst, which comprises a substrate having a first and second material disposed thereon, wherein the first material is effective to catalyze selective catalytic reduction of nitrogen oxides in the presence of ammonia and the second material is effective to abate hydrocarbons and carbon monoxide; wherein one or both of the following are satisfied: a) the first material comprises a molecular sieve promoted with copper or iron in an amount of about 0.01% to about 2% on an oxide basis based on the weight of the molecular sieve; and b) the second material comprises at least one oxide of a metal selected from Ni, Fe, Mn, Co, and Cu on a support selected from an oxide of Ce, Ce-Zr, Zr, Mn, Pr and combination thereof; wherein the first material and the second material are substantially free of a platinum group metal (See col. 26, claim 1).  See also entire reference for further details.
	The reference appears to teach the claimed integrated catalyst system comprising the same catalytic components (or a three-way catalyst and a molecular sieve catalyst) and a substrate (or a base body), thus anticipates the instant claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 4, 5, & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 10,906,032 B2).
	Zheng et al. ‘032 discloses an exhaust gas treatment system as discussed in the precedent paragraph, except for the following differences.
	The reference does not teach the claimed loading amount of the three-way catalyst and the molecular sieve catalyst and their loading ratio (as recited in the instant claim 2), the weight ratio of the lanthanum-modified aluminum oxide, etc. (as recited in the instant claim 4), a content of the active component in the three-way catalyst (as recited in the instant claim 5), and a weight ratio of the active component of the three-way catalyst (as recite in the instant claim 6).
	Examiner considers finding of an optimum amount, loading ratio, and weight ratio of such catalytic components and carriers to effectively achieving a useful catalyst material (or a catalyst system) is prima facie obvious to one of ordinary skill in the artisan at the time the invention was made because metal content is a results-effective parameter, in view of In re Boesch.
	
Citations
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
9.	Claims 1-10 are pending.  Claims 1-9 are rejected.  Claim 10 is withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 21, 2022